                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                                 5:18-cv-162-FDW

MARCUS A. THORPE,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
ANITA J. GOWANS, et al.,                  )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the case.

       On April 2, 2019, the United States Marshals Service was ordered to attempt to serve

Defendant Gowans in accordance with Rule 4 of the Federal Rules of Civil Procedure. (Doc. No.

25). The U.S. Marshals Service was instructed to use all reasonable efforts to locate and obtain

personal service on this Defendant and, if it was unable to obtain service, to inform the Court of

its reasonable attempts to do so. (Id.). No summons has been returned with regards to Defendant

Gowans to date.

       Within 14 days of this Order, the U.S. Marshals Service shall file a Response informing

the Court of the status of its efforts to serve Defendant Gowans in accordance with the April 2,

2019, Order.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall file a Response within fourteen (14) days of this Order

               informing the Court of the status of its efforts to serve Defendant Gowans.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of this Order to the U.S.

               Marshal.

                                                 1
Signed: June 4, 2019




2
